TODD KIM
Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

SARAH A. BUCKLEY (Virginia State Bar No. 87350)
ELISABETH H. CARTER (New York State Bar No. 5733274)
Trial Attorneys
Environmental Defense Section
P.O. Box 7611 Washington, D.C. 20044
(202) 616-7554 || 202-305-8865 (fax) (Buckley)
(202) 514-0286
sarah.buckley@usdoj.gov
elisabeth.carter@usdoj.gov

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

 NORTHERN ALASKA
 ENVIRONMENTAL COUNCIL, et al.,

                     Plaintiffs,
    v.

DEBRA HAALAND, in her official                 Case No. 3:20-cv-00187-SLG
capacity, et al.,

                     Defendants,
    and

AMBLER METALS, LLC, et al.,

                    Intervenor-Defendants.



Northern Alaska Ent’l Center v. Haaland,                   Case No. 3:20-cv-00187-SLG
JOINT MOTION REGARDING THE BRIEFING SCHEDULE                                        1


          Case 3:20-cv-00187-SLG Document 76 Filed 08/18/21 Page 1 of 4
            JOINT MOTION REGARDING THE BRIEFING SCHEDULE

       Plaintiffs, Defendants, and Defendant-Intervenors in Alatna Village Council v.

Padgett, Case No. 3:20-cv-00253-SLG, and Northern Alaska Environmental Center,

Case No. 3:20-cv-00187-SLG, have conferred regarding the briefing schedule, although

agreement among all parties could not be reached. Plaintiffs and Federal Defendants

jointly request that this Court enter an order establishing a case management schedule

that would allow for the Court to resolve the merits of these separate cases on the same

schedule.

       Both cases challenge Federal Defendants’ decisions related to the approval of a

road to the Ambler Mining District under various laws. Although the cases involve

related facts and claims under some of the same statutes, the specific alleged violations in

each case are distinct. The proposed case management schedule provides for separate

briefing in each case to best accommodate the distinct legal claims and facts; the parties

would submit their briefs on the same day in each case to promote efficient motions

practice. Plaintiffs and Federal Defendants are opposed to consolidated briefing between

the two cases. Prior experience in similar cases has shown that this approach can lead to

unnecessary complication of the case, confusion of the issues, and excessive burdens on

the Plaintiffs as well as the Court.

       Accordingly, the Plaintiffs and Federal Defendants in both the Alatna Village

Council and Northern Alaska Environmental Center cases propose the following briefing

schedule:

       1. Plaintiffs will submit their separate opening briefs on or before September 29,


Northern Alaska Ent’l Center v. Haaland,                           Case No. 3:20-cv-00187-SLG
JOINT MOTION REGARDING THE BRIEFING SCHEDULE                                                2


         Case 3:20-cv-00187-SLG Document 76 Filed 08/18/21 Page 2 of 4
          2021;

      2. Defendants will submit their separate briefs in opposition in each case on or

          before November 12, 2021;

      3. Defendant-Intervenors will submit their briefs in opposition in each case on or

          before November 26, 2021;

      4. Plaintiffs will submit their reply briefs on or before December 22, 2021.

      5. The parties will submit their appendix of the record for each case on or before

          January 19, 2022.

      This proposed schedule is identical to that proposed concurrently via motion by

the parties in Northern Alaska Environmental Center v. Haaland, 3:20-cv-00187-SLG.

DATED: August 18, 2021.                 TODD KIM
                                        Assistant Attorney General
                                        United States Department of Justice
                                        Environment and Natural Resources Div.

                                        SARAH A. BUCKLEY
                                        ELISABETH H. CARTER
                                        Trial Attorneys
                                        Environmental Defense Section
                                        P.O. Box 7611 Washington, D.C. 20044
                                        (202) 616-7554 (Buckley) || 202-305-8865 (fax)
                                        (202) 514-0286
                                        sarah.buckley@usdoj.gov
                                        elisabeth.carter@usdoj.gov

                                        /s/ Paul A. Turcke
                                        PAUL A. TURCKE
                                        Trial Attorney
                                        Natural Resources Section
                                        P.O. Box 7611 Washington, D.C. 20044
                                        202-353-1389 || 202-305-0506 (fax)
                                        paul.turcke@usdoj.gov

                                        Counsel for Defendants

Northern Alaska Ent’l Center v. Haaland,                         Case No. 3:20-cv-00187-SLG
JOINT MOTION REGARDING THE BRIEFING SCHEDULE                                              3


        Case 3:20-cv-00187-SLG Document 76 Filed 08/18/21 Page 3 of 4
Of Counsel:

ELIZABETH GOBESKI
Attorney Advisor
Office of the Regional Solicitor, Alaska Region
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-4186
elizabeth.gobeski@sol.doi.gov

                                         /s/ Suzanne Bostrom (consent)
                                         Bridget Psarianos (AK Bar No. 1705025)
                                         Suzanne Bostrom (AK Bar No. 1011068)
                                         Brian Litmans (AK Bar No. 0111068)
                                         TRUSTEES FOR ALASKA

                                         Counsel for Plaintiffs



                            CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2021, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                      Paul A. Turcke




Northern Alaska Ent’l Center v. Haaland,                          Case No. 3:20-cv-00187-SLG
JOINT MOTION REGARDING THE BRIEFING SCHEDULE                                               4


        Case 3:20-cv-00187-SLG Document 76 Filed 08/18/21 Page 4 of 4
